Whiteibld, 0. J.,
delivered the opinion of the court.
The two points chiefly relied on for reversal are (1) that the evidence is insufficient to show any partnership arrangement between the Illinois Central Railroad and the Yazoo & Mississippi Valley Railroad, such as to render either liable, and (2) that no special notice was given at the time the original contract was made of the important character of the shipment — that is to say, that the hulls were to be used for fattening cattle. A careful examination of the testimony satisfies us that, within the rule announced in Railroad v. Lamkin, 78 Miss., 502 (30 South. Rep., 47), there was sufficient evidence to send the case to the jury. As to the question of notice, it very clearly appears that, the partnership arrangement being established, the plaintiff did give special notice that the hulls were wanted for the purpose of feeding cattle, prior to each of the fourteen shipments, delay in delivery of which is complained of in this case. The legal proposition is thus satisfied by the testimony in the case.

Affirmed.